DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. Applicant argues the prior art fails to teach the limitations of claims 2, 8, and 17 because Grasso fails to teach the lens assembly including a glass lens and at least one plastic lens from an object side to an image side, and an ultraviolet cutoff layer formed on a second surface of the glass lens facing the image side. Applicant argues the prior art fails to teach the limitations of claims 4, 5, 11, 12, 19, and 21 because Chung fails to teach an ultraviolet cutoff layer disposed at a second surface of the glass lens facing the image side, and an anti-reflection film is disposed at the first surface of the glass lens facing the object side. Examiner respectfully disagrees.

Regarding applicant’s argument that the prior art fails to teach the limitations of claims 2, 8, and 17 because Grasso fails to teach the lens assembly including a glass lens and at least one plastic lens from an object side to an image side, and an ultraviolet cutoff layer formed on a second surface of the glass lens facing the image side, Examiner notes [0047] teaches 7, adhesive, may be the screening layer, which defines the UV400 filter; additionally [0049] teaches if 6, polarizing film, is present, the object side 7, adhesive, defines the photochromatic layer, which is interpreted to absorb UV light from 380 to 400 nm, since Abstract teaches the photochromatic layer is in the range of wavelengths from 380 to 780 nm. Thus in both instances wherein when the polarizing film is and isn’t present, Grasso teaches an ultraviolet cutoff layer (7, adhesive), formed on a second surface of the glass lens facing the image side (Figure 1, object side 7, adhesive, is formed directly on image side of 4, front wafer).

Regarding applicant’s argument that the prior art fails to teach the limitations of claims 4, 5, 11, 12, 19, and 21 because Chung fails to teach an ultraviolet cutoff layer disposed at a second surface of the glass lens facing the image side, and an anti-reflection film is disposed at the first surface of the glass lens facing the object side, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Yamakawa/Grasso are relied upon to teach the UV cutoff layer at the second surface, and Chung is relied upon to each the anti-reflection film at the first surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (2011/0026109, of record) in view of Grasso (2016/0231595, of record).

Regarding claim 1, Yamakawa discloses a glass-plastic hybrid lens assembly (Figure 5; [0121] teaches a glass-plastic hybrid lens assembly) comprising: a glass lens (7, first lens; [0126] teaches 7, first lens, is made of glass) and at least one plastic lens (9, third lens; [0121] teaches 9, third lens, is made of plastic) from an object side to an image side of the glass-plastic hybrid lens assembly in turn (Figure 5, object side being the left hand side, image side being right hand side), and an ultraviolet cutoff layer (15, thin film layer; at least Abstract teaches 15, thin film layer, blocks UV rays),  wherein the ultraviolet cutoff layer is disposed at a side of the plastic lens away from the image side (Figure 5 depicts 15, thin film layer, is disposed at a side of 9, third lens, that is away from the image side), and the ultraviolet cutoff layer is disposed spaced from the plastic lens (Figure 5 depicts 15, thin film layer, is disposed spaced from 9, third lens).
Yamakawa fails to teach wherein the ultraviolet cutoff layer is formed on a second surface of the glass lens facing the image side. Yamakawa and Grasso are related because both teach a glass-plastic hybrid lens assembly.
Grasso discloses a glass-plastic hybrid lens assembly (Figure 1, [0026] teaches the front wafer can be made of glass, and the rear wafer can be made of plastic) comprising: a ultraviolet cutoff layer is formed on a second surface of a glass lens facing the image side (4, front wafer; [0026, 0045] teach the front wafer can be made of glass; object side 7, adhesive, which is adjacent to 4, front wafer; [0047] teaches 7, adhesive, may be the screening layer, which defines the UV400 filter; additionally [0049] teaches if 6, polarizing film, is present, the object side 7, adhesive, defines the photochromatic layer, which is interpreted to absorb UV light from 380 to 400 nm, since Abstract teaches the photochromatic layer is in the range of wavelengths from 380 to 780 nm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Grasso and provide wherein the ultraviolet cutoff layer is formed on a second surface of the glass lens facing the image side. Doing so would allow for effective UV light protection in all lighting conditions. Furthermore, Examiner notes that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 2, the modified Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 1, wherein the glass lens is made of a material capable of absorbing ultraviolet ray (at least [0126]), and the glass lens is multiplexed into the ultraviolet cutoff layer (Grasso: at least [0015, 0022, 0027]).

Regarding claim 6, the modified Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 1, wherein the ultraviolet cutoff layer is selected from an ultraviolet cutoff film and an ultraviolet-infrared cutoff film (15, thin film layer; at least Abstract teaches 15, thin film layer, blocks UV rays; Figure 4).

Regarding claim 8, the modified Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 2, wherein the glass lens has an average thickness not less than 0.8 mm (at least [0126] teaches 7, first lens, has a thickness of 2 mm) and has a light absorption at a wavelength of 360 nm not less than 20% (at least [0126-0127] teaches 7, first lens, absorbs most of the UV rays, thus indicating greater than 50% absorption).

Regarding claim 15, Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 1, wherein the glass-plastic hybrid lens assembly is a vehicle-mounted lens (Figure 2; [0120]).

Regarding claim 16, Yamakawa discloses a vehicle (Figure 2; [0120]), comprising a glass-plastic hybrid lens assembly (Figure 5; [0121] teaches a glass-plastic hybrid lens assembly), wherein the glass-plastic hybrid lens assembly comprises: a glass lens (7, first lens; [0126] teaches 7, first lens, is made of glass) and at least one plastic lens (9, third lens; [0121] teaches 9, third lens, is made of plastic) from an object side to an image side of the glass-plastic hybrid lens assembly in turn (Figure 5, object side being the left hand side, image side being right hand side), and an ultraviolet cutoff layer (15, thin film layer; at least Abstract teaches 15, thin film layer, blocks UV rays), wherein the ultraviolet cutoff layer is disposed at a side of the plastic lens away from the image side (Figure 5 depicts 15, thin film layer, is disposed at a side of 9, third lens, that is away from the image side), and the ultraviolet cutoff layer is disposed spaced from the plastic lens (Figure 5 depicts 15, thin film layer, is disposed spaced from 9, third lens).
Yamakawa fails to teach wherein the ultraviolet cutoff layer is formed on a second surface of the glass lens facing the image side. Yamakawa and Grasso are related because both teach a glass-plastic hybrid lens assembly.
Grasso discloses a glass-plastic hybrid lens assembly (Figure 1, [0026] teaches the front wafer can be made of glass, and the rear wafer can be made of plastic) comprising: a ultraviolet cutoff layer is formed on a second surface of a glass lens facing the image side (4, front wafer; [0026, 0045] teach the front wafer can be made of glass; object side 7, adhesive, which is adjacent to 4, front wafer; [0047] teaches 7, adhesive, may be the screening layer, which defines the UV400 filter; additionally [0049] teaches if 6, polarizing film, is present, the object side 7, adhesive, defines the photochromatic layer, which is interpreted to absorb UV light from 380 to 400 nm, since Abstract teaches the photochromatic layer is in the range of wavelengths from 380 to 780 nm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Grasso and provide wherein the ultraviolet cutoff layer is formed on a second surface of the glass lens facing the image side. Doing so would allow for effective UV light protection in all lighting conditions. Furthermore, Examiner notes that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 17, the modified Yamakawa discloses the vehicle according to claim 16, wherein the glass lens is made of a material capable of absorbing ultraviolet ray (at least [0126]), and the glass lens is multiplexed into the ultraviolet cutoff layer (Grasso: at least [0015, 0022, 0027]).

Claims 4, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (2011/0026109, of record) in view of Grasso (2016/0231595, of record), as applied to claims 1 and 16 above, and further in view of Chung et al. (2006/0050416, of record).

Regarding claim 4, Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 1, but fails to teach wherein the glass-plastic hybrid lens assembly further comprises an anti-reflection film, wherein the anti-reflection film is disposed at a first surface of the glass lens facing the object side. Yamakawa and Chung are related because both teach a glass-plastic hybrid lens assembly.
Chung discloses a glass-plastic hybrid lens assembly wherein the glass-plastic hybrid lens assembly further comprises an anti-reflection film (Figure 2; [0021] teaches 2, image pickup lens assembly, includes a filter lens that has an anti-reflection coating on both sides of the filter lens), wherein the anti-reflection film is disposed at a first surface of the glass lens facing the object side (Figure 2; [0021] teaches 2, image pickup lens assembly, includes a filter lens that has an anti-reflection coating on both sides of the filter lens).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Chung and provide wherein the glass-plastic hybrid lens assembly further comprises an anti-reflection film, wherein the anti-reflection film is disposed at a first surface of the glass lens facing the object side. Doing so would allow for enhanced transmittance, thereby improving image definition observed.

Regarding claim 11, Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 1, but fails to teach wherein the glass lens is a spherical glass lens or a flat glass lens. Yamakawa and Chung are related because both teach a glass-plastic hybrid lens assembly.
Chung discloses a glass-plastic hybrid lens assembly wherein the glass lens is a spherical glass lens or a flat glass lens (Figure 2; [0020] teaches the filter lens may be a spherical lens).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Chung and provide wherein the glass lens is a spherical glass lens or a flat glass lens. Doing so would allow for lower manufacturing cost by providing a simpler surface design.

Regarding claim 12, Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 1, but fails to teach wherein the glass lens is an aspheric glass lens. Yamakawa and Chung are related because both teach a glass-plastic hybrid lens assembly.
Chung discloses a glass-plastic hybrid lens assembly wherein the glass lens is an aspheric glass lens (Figure 2; [0020] teaches the filter lens may be an aspherical lens).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Chung and provide wherein the glass lens is an aspheric glass lens. Doing so would allow for reduction of spherical aberration and distortion.

Regarding claim 19, Yamakawa discloses the vehicle according to claim 16, but fails to teach wherein the glass-plastic hybrid lens assembly further comprises an anti-reflection film, wherein the anti-reflection film is disposed at a first surface of the glass lens facing the object side. Yamakawa and Chung are related because both teach a glass-plastic hybrid lens assembly.
Chung discloses a glass-plastic hybrid lens assembly wherein the glass-plastic hybrid lens assembly further comprises an anti-reflection film (Figure 2; [0021] teaches 2, image pickup lens assembly, includes a filter lens that has an anti-reflection coating on both sides of the filter lens), wherein the anti-reflection film is disposed at a first surface of the glass lens facing the object side (Figure 2; [0021] teaches 2, image pickup lens assembly, includes a filter lens that has an anti-reflection coating on both sides of the filter lens).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Chung and provide wherein the glass-plastic hybrid lens assembly further comprises an anti-reflection film, wherein the anti-reflection film is disposed at a first surface of the glass lens facing the object side. Doing so would allow for enhanced transmittance, thereby improving image definition observed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (2011/0026109, of record) in view of Grasso (2016/0231595, of record), as applied to claim 6 above, and further in view of Bos et al. (6,426,492, of record).

Regarding claim 7, Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 6, but fails to teach wherein the ultraviolet cutoff film or the ultraviolet-infrared cutoff film has an anti-reflection effect on visible lights. Yamakawa and Bos are related because both teach a lens assembly.
Bos discloses a les assembly wherein the ultraviolet cutoff film or the ultraviolet-infrared cutoff film has an anti-reflection effect on visible lights (col 6 lines 25-26 teach an antireflection coating along with an ultraviolet absorber coating disposed on a glass substrate).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Bos and provide wherein the ultraviolet cutoff film or the ultraviolet-infrared cutoff film has an anti-reflection effect on visible lights. Doing so would allow for improved transmission of visible light, thereby improving image definition observed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (2011/0026109, of record) in view of Grasso (2016/0231595, of record) as applied to claim 2 above, and further in view of Caldwell (2009/0296201, of record).

Regarding claim 9, the modified Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 2, but fails to teach wherein the material forming the glass lens is flint glass. The modified Yamakawa and Caldwell are related because both teach a lens assembly.
Caldwell discloses a lens assembly wherein the material forming the glass lens is flint glass (at least [0015] teaches using flint glass for forming the lens).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Caldwell and provide wherein the material forming the glass lens is flint glass. Doing so would allow for effective chromatic aberration correction, thereby improving imaging quality.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (2011/0026109, of record) in view of Grasso (2016/0231595, of record) as applied to claim 2 above, and further in view of Asami et al. (2016/0011403, of record).

Regarding claim 10, the modified Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 2, wherein the glass lens is capable of absorbing ultraviolet rays (at least [0126]).
The modified Yamakawa fails to teach wherein the glass lens is capable of additionally absorbing lights at a wavelength between 400 nm and 500 nm. The modified Yamakawa and Asami are related because both teach a lens assembly.
Asami discloses a lens assembly wherein a lens is capable of absorbing both ultraviolet rays and lights at a wavelength between 400 nm and 500 nm ([0155] teaches a material for forming any of the lenses may include a material that absorbs ultraviolet and blue light; Examiner notes blue light is considered to fall within wavelength range of 400 to 500 nm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Asami and provide wherein the glass lens is capable of absorbing lights at a wavelength between 400 nm and 500 nm. Doing so would allow for blocking unwanted blue light, thereby improving imaging quality.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (2011/0026109, of record) in view of Grasso (2016/0231595, of record), as applied to claim 1, and further in view of Asami (2010/0246029, of record).

Regarding claim 13, the modified Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 1, but fails to teach wherein the glass-plastic hybrid lens assembly further comprises a waterproof film, an anti-scratch film or a waterproof-antiscratch film, wherein the waterproof film, the anti-scratch film or the waterproof-antiscratch film is disposed at a side of the glass lens close to the object side and is disposed close to an object. The modified Yamakawa and Asami are related because both teach a lens assembly.
Asami discloses a lens assembly comprising a waterproof film, an anti-scratch film or a waterproof-antiscratch film (at least [0145-0146] teach a hard coat and a hydrophobic coat applied to the object side of L1, first lens), wherein the waterproof film, the anti-scratch film or the waterproof-antiscratch film is disposed at a side of the glass lens close to the object side and is disposed close to an object (at least [0145-0146] teach a hard coat and a hydrophobic coat applied to the object side of L1, first lens).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Asami and provide wherein the glass-plastic hybrid lens assembly further comprises a waterproof film, an anti-scratch film or a waterproof-antiscratch film, wherein the waterproof film, the anti-scratch film or the waterproof-antiscratch film is disposed at a side of the glass lens close to the object side and is disposed close to an object. Doing so would allow for improved antiweatherability and durability.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (2011/0026109, of record) in view of Grasso (2016/0231595, of record), as applied to claim 1 above, and further in view of Kubota et al. (2017/0299840, of record)

Regarding claim 14, the modified Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 1, but fails to teach wherein the glass-plastic hybrid lens assembly further comprises a lens barrel, and wherein the glass lens, the plastic lens and the ultraviolet cutoff layer are all disposed in the lens barrel, and at least a portion of an outer surface of the lens barrel is provided with an ultraviolet reflective film or an ultraviolet absorbing film. The modified Yamakawa and Kubota are related because both teach a lens assembly.
Kubota discloses a lens assembly comprising a lens barrel (8, lens barrel), and wherein components are all disposed in the lens barrel (Figure 2), and at least a portion of an outer surface of the lens barrel is provided with an ultraviolet reflective film or an ultraviolet absorbing film (Figure 2, outer surface of 8, lens barrel, is provided with 9, thermal barrier film; at least [0056] teaches the thermal barrier paint may include an ultraviolet absorber).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the general teachings of Kubota and provide wherein the glass-plastic hybrid lens assembly further comprises a lens barrel, and wherein the glass lens, the plastic lens and the ultraviolet cutoff layer are all disposed in the lens barrel, and at least a portion of the outer surface of the lens barrel is provided with an ultraviolet reflective film or an ultraviolet absorbing film. Doing so would allow for reliable housing for the components of the lens assembly with improved antiweatherability.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (2011/0026109, of record) in view of Grasso (2016/0231595, of record) in view of Caldwell (2009/0296201, of record) as applied to claim 9 above, and further in view of Asami et al. (2016/0011403, of record).

Regarding claim 20, the modified Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 2, wherein the glass lens is capable of absorbing ultraviolet rays (at least [0126]).
The modified Yamakawa fails to teach wherein the glass lens is capable of additionally absorbing lights at a wavelength between 400 nm and 500 nm. The modified Yamakawa and Asami are related because both teach a lens assembly.
Asami discloses a lens assembly wherein a lens is capable of absorbing both ultraviolet rays and lights at a wavelength between 400 nm and 500 nm ([0155] teaches a material for forming any of the lenses may include a material that absorbs ultraviolet and blue light; Examiner notes blue light is considered to fall within wavelength range of 400 to 500 nm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Asami and provide wherein the glass lens is capable of absorbing lights at a wavelength between 400 nm and 500 nm. Doing so would allow for blocking unwanted blue light, thereby improving imaging quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872